                Case 5:20-cr-00080-J Document 8 Filed 08/31/20 Page 1 of 2


AO 458 (Rev. 01/09) Appearance



                                 United States District Court
                                                   for the

                   WESTERN                     DISTRICT OF                   OKLAHOMA


UNITED STATES OF AMERICA,                              )
                                                       )
                             Plaintiff,                )
                                                       )
                   -vs-                                )      No. CR-20-080-J
                                                       )
JOSHUA LUCAS,                                          )
                                                       )
                             Defendant.                )


                                          APPEARANCE OF COUNSEL

To:      The Clerk of court and all parties of record

         I am authorized to practice in this court, and I appear in this case as counsel for:

                                  the plaintiff, United States of America.

         I am registered to file documents electronically with this court.


Date: August 31, 2020                                s/Charles W. Brown
                                                      CHARLES W. BROWN
                                                      Bar Number: 20168
                                                      Assistant United States Attorney
                                                      210 Park Avenue, Suite 400
                                                      Oklahoma City, Oklahoma 73102
                                                      (405) 553-8700 (Office)
                                                      (405) 553-8888 (Fax)
                                                      Charles.brown4@usdoj.gov
           Case 5:20-cr-00080-J Document 8 Filed 08/31/20 Page 2 of 2



                           CERTIFICATE OF SERVICE

             I hereby certify that on August 31, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants: Richard A. Coad,
Counsel for defendant.


                                           s/Charles W. Brown
                                           CHARLES W. BROWN
                                           Assistant U.S. Attorney




                                          2
